—Order, Supreme Court, New York County (Lewis Friedman, J.), entered July 27, 1995, which, to the extent appealed from, granted plaintiff’s motion for summary judgment of foreclosure, struck the answer and counterclaims of defendants-appellants and appointed a Referee to compute the amount due upon the note and mortgage, unanimously affirmed, with costs.
The loan agreement gave plaintiff the right to "determine in its total and complete discretion the accuracy of Borrower’s computation” of Net Cash Flow, which, by definition, includes permitted deductions. An agreement including such unfettered discretion is enforceable (see, Bank Leumi Trust Co. v D’Evori Intl., 163 AD2d 26, 30). In any event, the record shows that the legal expenses and the payments to entities related to defendants’ principal were not "usual, customary and reasonable operating expenses actually paid for the Premises”, as is required by the agreement to be considered a deduction. We have considered defendants’ remaining arguments and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Tom and Mazzarelli, JJ.